ATTACHMENT TO ADVISORY ACTION
Response to Arguments
Applicant's arguments filed 05/27/22 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to include the phrase “and the matrix is formed by curing the monomer mixture comprising the 5 wt% to 35 wt% of the (meth)acrylic monomer containing hydroxyl group” raises issues that would require further consideration and/or search. The amendment also raises new issues under 35 U.S.C. 112(a). Specifically, while the originally filed specification has support to recite “UV curing”, there does not appear to be support to broadly recite “curing”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787